—Determination of respondent Police Commissioner, dated July 22, 1998, dismissing petitioner from his position as a New York City Police Officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, JJ, entered February 26, 1999) dismissed, without costs.
There is substantial evidence to support the determination that petitioner committed acts prejudicial to the good order, efficiency and discipline of the Police Department. In making this determination, the Commissioner, unlike the courts, was empowered to substitute his judgment for that of the Hearing Officer (see, Matter of Shurgin v Ambach, 56 NY2d 700). Petitioner’s dismissal was not so disproportionate to his offenses as to shock our sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234, 237; compare, Matter of Short v Looney, 29 NY2d 578). Petitioner’s continued defense of the insignificance, if not the propriety, of his actions, even in this Court, further lends support to the penalty imposed. Concur— Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.